Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 12 February 1806
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


                        
                            Dear Sir
                     
                            Washington Feb. 12. 06.
                        
                        Mr. Skipwith’s return to Paris furnishes me an opportunity of acknoleging the reciept of your letters of Apr.
                            22. 29. May. 12. Aug. 27. Sep. 8. in that of May 12. you mention in general terms a notice taken by the society of
                            Agriculture of a mouldboard of my construction: and I saw some details on that subject in the newspapers, which I should
                            have paid no attention to but for the credit it derives from your mention. the fear that some notice on that subject might
                            have been addressed to me and miscarried, & an imputation arise of a want of respect on my part to that society of which
                            I am incapable, induces me to observe to you that I have no information on the subject but that from the newspapers &
                            from yourself: and to pray you to cover me from blame if I should have been in the case of incurring it. having lately
                            been informed that our ploughmen would prefer a mould board with a sharp toe, I have shewn them that this is made with
                            equal ease on the same principle as that with a square toe. by mr Skipwith I send you a box containing a model of each,
                            which in my present uncertainty of what has passed on this subject with the society of Agriculture, I must pray you to
                            dispose of as your better information & friendship to me will enable you best to do. the sharp toe enables them to
                            shorten the plough by several inches, as it laps further on the share.
                        I sent M. Biot’s letter to the Philosophical society, having as you are sensible, no time to give to objects
                            of that nature. since Orleans has been established under a government of it’s own, it’s legislature has begun a scheme for
                            an academy, & I suppose Congress will endow it with lands. I apprised Govr. Claiborne of the advantages the institution
                            would derive from placing you at it’s head. he is fully sensible of it, and will pay due attention to it when the scheme
                            is advanced to maturity
                        I had hoped that the manner in which our differences with Spain had been terminated (in which we experienced
                            your good dispositions) would have secured us a long peace with them. on the contrary it has been the epoch of a
                            regenerated spirit of hostility, probably excited by an agent of hers here. we are making one effort more to preserve
                            peace, to which we are not led by any apprehensions that we should lose in a contest with her.—I am in hopes the
                            Eleutherian mills go on well. it is lately ascertained that the supplies of salt petre which the Western country can
                            furnish are immensely beyond what had been expected. a single cave is known which would supply us for the whole term of a
                            war. the caves are numerous. but a more important discovery has been made: that there are immense precipices of a soft
                            sandy rock, which pulverised yields about 20. 1b. of salt petre to the bushel, whereas the earth of the Caves yields but
                            1. 1b to the bushel. your son is setting out on a visit to that country to inform himself from his own view of the
                            subject. the purpose of publishing the works of Turgot, which detains you in France, is a very legitimate one. we shall be
                            doubly happy therefore on your return, as, with yourself, it will give us the valuable work you have edited.  I send you a
                            pamphlet written here, in which the British doctrine, that a commerce not open to Neutrals in peace shall not be pursued
                            by them in war, is logically & unanswerably refuted. I wish it may be well translated into French. present my respectful
                            remembrances to Madame Dupont & accept yourself assurances of my constant attachment & great respect.
                        
                            Th: Jefferson
                     
                        
                    